DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. US 8,596,444 (“Nishida”).
 Regarding claim 1, Nishida disclosed a paper sheet stacking device comprising: 
 	a conveyance mechanism (including 28) that conveys paper sheets; 
 	a stacking mechanism including 
 		a stacking space (6) in which the paper sheets, which are conveyed by the conveyance mechanism, are stacked, 
 		a first space regulating member (22) that moves in a thickness direction of the paper sheets in the stacking space, 
 		a support member (see d in Figure 2) that extends in the moving direction of the first space regulating member and supports one side of the paper sheets in the stacking space, and 

and a controller (Figure 10) that controls the stacking mechanism, wherein the controller controls a position of the second space regulating member in accordance with an outer dimension of the paper sheets that are conveyed into the stacking space by the conveyance mechanism (as seen in at least Figure 10).  
Regarding claim 2, Nishida disclosed the support member supports a long side of rectangular paper sheets, and the second space regulating member moves along a short-side direction of the paper sheets in the stacking space (Figures 8A, 8B, 11A, and 11B).
Regarding claim 3, Nishida disclosed in stacking multiple types of paper sheets in the stacking space, the controller can perform control such that the paper sheets are conveyed into the stacking space in an order of lengths thereof, starting from the paper sheets having a smallest length along another side intersecting the one side (see Figure 11B).  
Regarding claim 4, Nishida disclosed the second space regulating member is provided to extend in a direction intersecting with a conveyance direction in which the conveyance mechanism conveys the paper sheets into the stacking space (Figure 11A).  
Regarding claim 5, Nishida disclosed the controller controls the second space regulating member to move to a predetermined position after the paper sheets, which are stacked in the stacking space, are removed (see Figure 10 including through an iteration of a second dispensing).  
Regarding claim 6, Nishida disclosed a method for controlling a paper sheet stacking device that comprises: 
a conveyance mechanism that conveys paper sheets, a stacking mechanism, and a controller as previously described above with regard to claim 1, the method comprising controlling, by the controller, a position of the second space regulating member in accordance with an outer dimension of the paper sheets that the conveyance mechanism conveys into the stacking space (Figures 10-11B).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2016/203552 also anticipates the claims.  The other cited art shows analogous arrangements with similarly controlled second space regulating members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653